DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered. Claims 1, 8, 14, 19, 20 have been amended.  Claims 1-20 are pending. 
New Ground(s) of Rejections
 Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al., {Zimmerman, used interchangeably herein} (US 20130123120, May 16, 2013) in view of Nakamura et al (20100070452, March 2010) and further in view of Ye et al., {Ye, used interchangeably herein} (Primer-BLAST: A tool to design target-specific primers for polymerase chain reaction, BMC Bioinformatics 13(1):134, June 2012).

 	Regarding claims 1-20, Zimmerman et al teach a method of determining chromosome distribution in a sample, the method comprising a step of performing a multiplex PCR for simultaneously amplifying a plurality of loci on chromosomes using genomic DNA extracted from a single cell (e.g., para. [0180]), wherein the multiplex PCR includes a plurality of thermal cycles including denaturation, annealing, elongation, wherein the annealing time is greater than 90 seconds and shorter than 1500 second in at least one of the plurality of thermal cycles (e.g., [0011]), wherein a plurality of primer set are used in the multiplex PCR which are designed through a method for designing 
	Zimmerman teaches that the test primers are used to simultaneously amplify at least 1000 different target loci in a sample to determine the presence or absence of a fetal chromosome abnormality ([0012]).  At paragraph [0014], Zimmerman teaches that the test primers are used to simultaneously amplify at least 1000 different target loci in one cell to determine the presence or absence of a chromosome abnormality [0014]. Zimmerman teaches wherein the chromosome of interest may comprise of SEQ ID NOS: 13, 18, or 21 ([0050]-[0052]).  Zimmerman teaches that the target loci are present on the same nucleic acid interest (e.g., the same chromosome or the same region of a chromosome and the nucleic acid sample includes DNA from a single cell ([0066]).  See also [0206] which teaches amplification of a large number of target loci, specifically 1000 -10,000 or more from limited samples such as single cells.
	Regarding primer dimer formation, Zimmerman discuss minimizing formation of amplified primer dimers or other non-target amplicons based methods steps that have been developed to select the most undesirable primers from removal from a library of candidate primers.   Zimmerman teaches that by reducing the amount f primer dimers to a negligible amount (~0.1% of the primer products), these methods allow the resulting primers libraries to simultaneously amplify a large number of the target loci in a single 
	While Zimmerman discuss means of selecting primers for multiplex amplification of a plurality of target loci based on those with minimal primer dimer formation as discussed above, Zimmerman differs from the claimed invention in that the reference does not teach expressly teach performing local alignment based on the conditions that the part to be compared contains the 3’ end of the primer candidate and that the primer sequence is determined by performing global alignment on a base sequence of a predetermined sequence length. 
	Regarding claims 1-20, Nakamura et al teaches designing of  primers for used in multiplex PCR wherein the method comprises a first target region selection step of selecting a first target region to be amplified through the polymerase chain reaction, from regions on a genome (Figs. 1-2, 5-8 & 10-13); a first primer candidate base sequence 
	Ye teaches a method for designing primers similar to that of Nakamura et al wherein the method comprises a first target region selection step of selecting a first target region to be amplified through the polymerase chain reaction, from regions on a genome (Tables 1-2 & Figs. 1-5); a first primer candidate base sequence generation step of id.); a first local alignment step of obtaining a local alignment score by performing pairwise local alignment on the base sequence of the primer candidate under a condition that a partial sequence to be subjected to comparison includes the 3' terminal of the base sequence of the primer candidate (id.); a first step of first stage selection of performing first stage selection of the base sequence of the primer candidate based on the local alignment score obtained in the local alignment step (id.); a first global alignment step of obtaining a global alignment score by performing pairwise global alignment on a base sequence which has a predetermined sequence length and includes the 3' terminal of the base sequence of the primer candidate (id.); a first step of second stage selection of performing second stage selection of the base sequence of candidate based on the global alignment score obtained in the global alignment step (id.); a first primer employment step of employing the base sequence of the primer candidate which has been selected in both of the first step of first stage selection and the first step of second stage selection as a base sequence of a primer for amplifying the first target region; a second target region selection step of selecting a second target region to be amplified through the polymerase chain reaction, from regions on a genome; a second primer candidate base sequence generation step of generating at least one base sequence of a primer candidate for amplifying the second target region based on each base sequence in vicinity regions at both ends of the second target region on the genome (id.); a second local alignment step of obtaining a local alignment score by performing pairwise local alignment on the base sequence of the primer candidate for amplifying the id.); a second step of first stage selection of performing first stage selection of the base sequence of the primer candidate for amplifying the second target region based on the local alignment score (id.); a second global alignment step of obtaining a global alignment score by performing pairwise global alignment on base sequences which have a predetermined sequence length and include the 3' terminal of the base sequence of the primer candidate for amplifying the second target region and the 3' terminal of the base sequence of the primer which has already been employed; a second step of second stage selection of performing second stage selection of the base sequence of the primer candidate for amplifying the second target region based on the global alignment score (id.); and a second primer employment step of employing the base sequence of the primer candidate which has been selected in both of the second step of first stage selection and the second step of second stage selection as a base sequence of a primer for amplifying the second target region, wherein both steps of the first local alignment step and the first step of first stage selection are performed before or after both steps of the first global alignment step and the first step of second stage selection, or performed in parallel with both steps of the first global alignment step and the first step of second stage selection, wherein both steps of the second local alignment step and the second step of first stage selection are performed before or after both steps of the second global alignment step and the second step of second stage selection, or performed in parallel with both steps of the second global id.).
	Specifically, Ye teaches to use MegaBLAST to create candidate primer sequences based on “vicinity regions” which are highly similar, contain SNPs or have introns/exons to avoid highly similar regions SNP regions, and use intron/exon boundaries, then use BLAST algorithm and Needleman-Wunsch (NW) global alignment algorithm (Abstract and pgs. 2-3).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have design candidate primers using both local alignment and global alignment as taught by Nakamura and Ye for use in a multiplex amplification as taught by Zimmerman et al for determining chromosome number since such primer design are within the ordinary artisan’s capabilities and would not negatively alter or modify results of  simultaneously amplifying multiple loci to determine chromosome number in an efficient manner.  
Response to Arguments
8.	Applicant traverses the rejection on the following:   Applicant states that the claims as amended recited specific first and second stage selection steps and selecting as the base sequence of the primer candidate for amplifying the target locus.   Applicant states that the cited references, even when considered in combination neither disclosed nor even remotely suggest the claimed global alignment, much less the advantageous results 
9.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows.  The examiner acknowledges applicant’s arguments but notes the claimed method steps does not appear to be an improved or an advantage over existing methodologies known in the prior art.  For example, steps of designing primers based on local alignment score at the 3’ end of a primer candidate and software for calculating the score of both local and global alignment and comparison to a predetermined conditions, including base sequence length falling within predetermined ranges are known in the prior art as evidence by at e.g., Nakmura at pages 8-15.  Likewise the reduction of primer-dimer in primer design as it relates to alignment score, hence primer dimer checks are also discussed in the teachings of Nakmura et al (para. [0113] –[0114] and pages 8-15).  With regards to Applicant’s arguments concerning the limitation “vicinity of the target locus…”, Zimmerman teaches that test primers may include a 5’ region that is not specific for a target locus followed by a region that is specific for a target locus, an internal region that is not specific for the target locus and forms a structure and a region that is specific for the target locus [0015], hence a “vicinity loci region”).    Finally, in regards to Applicant’s arguments, the algorithms/software by which the primers are designed in the instant invention (i.e., Primer 3, Blast and well-known algorithm; see paragraphs [0153], [0163] and [0219], these same programs are also discussed in the prior art as evidence by Ye and Nakamura.  Thus the prima facie case of obviousness. 
	 Applicant is reminded that '[o]bviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success."' Kubin, 561 F.3d at 1360 (citing In re O'Farrell, 853 F.2d at 903-904). Likewise, KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 2007) (citing KSR, 82 USPQ2d at 1396).  Thus, Applicant’s arguments are not found persuasive to obviate the rejections of the prior Office action.
Conclusion
10.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637